EXHIBIT 10(c)

NONQUALIFIED STOCK OPTION AGREEMENT

This Agreement (the “Agreement”), effective as of the 30th day of September,
2002 (the “Grant Date”), is made between Regency Centers Corporation, a Florida
corporation (the “Company”) and «FirstName» «LastName», an employee of the
Company or one of its Affiliates (the “Optionee”).

ARTICLE I

Stock Option

1.1. Grant. Subject to the terms and conditions of the Regency Realty
Corporation 1993 Long-Term Omnibus Plan, as amended and restated (the “Plan”),
and the terms of this Agreement, the Company hereby grants to the Optionee,
effective as of the Grant Date, the right and option to purchase «Shares» shares
of common stock ($.01 par value) of the Company (“Stock”) at the exercise price
of $31.00 per share (the “Exercise Price”), such option (the “Option”) to be
exercised as herein provided. This Option is intended to be a Non-Qualified
Stock Option.

1.2. Reload Feature. The Option shall be subject to the “reload feature” as that
term is defined, and to the extent provided, in Section 6.1 of the Plan. The
reload option will have an Exercise Price equal to the fair market value of a
share of Stock on the effective date of grant of the reload option, and will
otherwise contain the same terms as the Option except as provided in Section 6.1
of the Plan and as the Committee, in its sole discretion, may decide. The reload
option shall not be subject to the “reload feature.” The Committee shall be
authorized to establish procedures for all aspects of the reload option.

ARTICLE II

Option Exercise, Payment and Expiration

2.1. Notice of Exercise. Any exercise shall be accompanied by a written notice
by the Optionee to the Company specifying the number of shares as to which the
Option is being exercised.

2.2. Period of Exercise. The Option is fully vested on the Grant Date. Subject
to applicable law and the terms and conditions of this Agreement and the Plan,
the Option may be exercised until the Option expires pursuant to Section 2.4 or
2.5 hereof.

2.3. Payment of Exercise Price Upon Exercise. At the time of any exercise, the
entire Exercise Price of the shares as to which the Option is exercised shall be
paid in cash, in shares of Stock that the Optionee has held for at least six
months (based on the fair market value of the Stock on the exercise date as
determined under procedures adopted by the Committee), or by such other method
as shall be approved by the Committee.

2.4. Termination of Employment.

 

  (a)

If the Optionee ceases to be employed by the Company and its Affiliates for any
reason other than Cause, death, Disability, or Retirement, the

 

1



--------------------------------------------------------------------------------

Option shall expire on the 90th day following the date of termination of
employment or, if earlier, the Expiration Date, and shall not thereafter be
exercisable.

 

  (b) If the Optionee ceases to be employed by the Company and its Affiliates
due to death or Disability, the Option shall expire on the first anniversary of
the date of termination of employment or, if earlier, the Expiration Date, and
shall not thereafter be exercisable.

 

  (c) If the Optionee ceases to be employed by the Company and its Affiliates
and such termination of employment constitutes Retirement, the Option shall
expire on the third anniversary of the date of termination of employment or, if
earlier, the Expiration Date, and shall not thereafter be exercisable.

 

  (d) If the Optionee’s employment with the Company and its Affiliates
terminates for Cause, the Option shall expire on the date of termination of
employment and shall not thereafter be exercisable.

2.5. Expiration Date. Subject to earlier termination pursuant to the terms
hereof, the Option shall expire at 11:59 p.m. on January 13, 2007 (the
“Expiration Date”).

ARTICLE III

Dividend Equivalent Units

3.1. Award. The Optionee shall receive Dividend Equivalent Units (as that term
is defined in the Plan, hereinafter referred to as “DEUs”) with respect to the
Option for each of the first five years of the Option, beginning on the Grant
Date. Except as otherwise provided in Section 3.3 hereof, no DEUs shall be
awarded with respect to periods after the earlier of (a) termination of the
Optionee’s employment or (b) the 5th anniversary of the Grant Date. Anything in
the Plan to the contrary notwithstanding, the Net Dividend Rate for purposes of
computing DEUs shall be computed by using $25.25 instead of the $31.00 Exercise
Price in the denominator and subtracting 6.0% instead of the average annual
dividend yield for the companies included in the S&P 500 Index. It is the intent
of the Company that DEUs not be higher than the net dividends that the Optionee
would have earned on stock previously purchased by the Optionee using stock
loans, which loans were repaid by the Optionee prior to the grant of this Option
using a portion of the encumbered shares, assuming that the purchase price was
$25.25 per share and that the interest rate on the loan was 6% per annum.

3.2. Issuance and Forfeiture of DEUs. Notwithstanding anything to the contrary
in the Plan, DEUs shall only be distributed upon the first to occur of (a) the
exercise of the Option, or (b) the expiration of the Option pursuant to
Section 2.4 or 2.5 hereof. If DEUs are distributed because of the exercise of
the Option and only a portion of the Option is exercised, only the portion of
the Optionee’s DEUs related to such exercised portion of the Option shall be
issued at such time. DEUs shall be issued in the form of whole shares of Company
common stock, with fractional DEUs settled in cash.

 

2



--------------------------------------------------------------------------------

3.3. Termination by the Company for Other than Cause After a Change of Control.
If the Company terminates the Optionee’s employment for other than Cause on or
after a Change of Control, to the extent (after taking into account all DEUs
received pursuant to this Agreement) the Optionee has received less than five
years of DEUs on the unexercised portion of the Option, an additional payment
will be made to the Optionee, which additional payment shall be calculated in
accordance with the example in Appendix A, which is attached hereto and made a
part hereof, so that at least five years of DEUs have been received by the
Optionee on the unexercised portion of the Option. In no event shall termination
of the Optionee’s employment by the Optionee (regardless of the reason for such
termination) be considered a termination of the Optionee’s employment by the
Company for other than Cause.

ARTICLE IV

Certain Definitions

4.1. Defined Terms. Capitalized terms not otherwise defined herein or in the
Plan shall have the meaning set forth below.

 

  (a) “Board” means the Board of Directors of the Company.

 

  (b) “Cause” means

 

  (i) the willful and substantial failure or refusal of the Optionee to perform
duties assigned to the Optionee (unless the Optionee shall be ill or disabled),
under circumstances where the Optionee would not have Good Reason to terminate
employment, which failure or refusal is not remedied by the Optionee within 30
days after written notice from the Company’s Chief Executive Officer or Chief
Operating Officer or the Board of such failure or refusal (for purposes of
clarity, the Optionee’s poor performance shall not constitute willful and
substantial failure or refusal to perform duties assigned to the Optionee, but
the failure to report to work shall);

 

  (ii) material breach of the Optionee’s fiduciary duties to the Company or an
affiliate thereof (such as obtaining secret profits from such entity) or a
violation by the Optionee in the course of performing the Optionee’s duties to
the Company or any affiliate thereof of any law, rule or regulation (other than
traffic violations or other minor offenses) where such violation has resulted or
is likely to result in material harm to the Company or an affiliate thereof, and
in either case where such breach or violation constituted an act or omission
performed or made willfully, in bad faith and without a reasonable belief that
such act or omission was within the scope of the Optionee’s employment; or

 

  (iii)

the Optionee’s engaging in illegal conduct (other than traffic violations or
other minor offenses) which results in a conviction

 

3



--------------------------------------------------------------------------------

(or a nolo contendere plea thereto) which is not subject to further appeal and
which is injurious to the business or public image of the Company or any
affiliate thereof.

 

  (c) “Change of Control” means the occurrence of any one or more of the
following events occurring after the date of this Agreement:

 

  (i) an acquisition, in any one transaction or series of transactions, after
which any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Exchange Act), has beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of 25% or more (or an acquisition
of an additional 5% or more if such individual, entity or group already has
beneficial ownership of 25% or more) of either the then outstanding shares of
Company common stock or the combined voting power of the then outstanding voting
securities of the Company, but excluding, for this purpose, any such acquisition
(A) from the Company, (B) by the Company or any employee benefit plan (or
related trust) of the Company, (C) by any Security Capital Entity (other than
GE) made while the standstill provisions of the Shareholders Agreement are in
effect and made in compliance with such provisions, but excluding an acquisition
made in connection with the waiver of any such standstill provisions, or (D) by
any corporation with respect to which, following such acquisition, all of the
then outstanding shares of common stock and voting securities of such
corporation are then beneficially owned, directly or indirectly, in
substantially the same proportions, by the beneficial owners of the common stock
and voting securities of the Company immediately prior to such acquisition;

 

  (ii) 50% or more of the members of the Board (A) are not Continuing Directors,
or (B) whether or not they are Continuing Directors, are nominated by or elected
by the same Beneficial Owner (for this purpose, a director of the Company shall
be deemed to be nominated or elected, respectively, by the Security Capital
Entities or GE if the director also is an employee or director of GE, Security
Capital Group, Inc., or any other subsidiary of GE, including any successors) or
are elected or appointed in connection with an acquisition by the Company
(whether through purchase, merger or otherwise) of all or substantially all of
the operating assets or capital stock of another entity; or

the (A) consummation of a reorganization, merger, share exchange, consolidation
or similar transaction, in each case, with respect to which the individuals and
entities who were the respective beneficial owners of the common stock and
voting securities of the Company immediately prior to such transaction do not,
following such transaction, beneficially own,

 

4



--------------------------------------------------------------------------------

directly or indirectly, more than 50% of, respectively, the then outstanding
shares of common stock and voting securities of the corporation resulting from
such reorganization, merger or consolidation, (B) consummation of the sale or
other disposition of all or substantially all of the assets of the Company or
(C) approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.

 

  (d) “Continuing Director” means:

 

  (i) any member of the Board who was a member of the Board on January 1, 2002,
and any successor of a Continuing Director who is recommended to succeed a
Continuing Director (or whose election or nomination for election is approved)
by at least a majority of the Continuing Directors then on the Board; and

 

  (ii) any individual who becomes a director pursuant to Article 2 of the
Stockholders Agreement.

 

  (e) “Disability” means a disability that entitles (or would entitle if a
participant) the Optionee to long-term disability benefits under the Company’s
disability plan or policy or, if no such plan or policy is in place, if the
Optionee has been unable to substantially perform his duties, due to physical or
mental incapacity, for 180 consecutive days.

 

  (f) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

  (g) “GE” means General Electric Company, including any successors.

 

  (h) “Good Reason” means any one or more of the following events (unless
consented to in writing by the Optionee):

 

  (i) a material diminution or adverse change in the nature of the Optionee’s
title, position, reporting relationships, authority, duties or responsibilities;

 

  (ii) a diminution that is more than de minimis in either the Optionee’s annual
base salary or total compensation opportunity (which, for this purpose, means
the aggregate of the annual base salary, annual bonus and long-term incentive
compensation that the Optionee has an opportunity to earn pursuant to awards
made in any one calendar year) or in the formula used to determine the
Optionee’s annual bonus or long-term incentive compensation, or a material
diminution in the Optionee’s overall employee and fringe benefits (it being
understood by the parties that if the Optionee has the same total compensation
opportunity or compensation formula, but the compensation actually received by
the Optionee is diminished due to the Company’s or the Optionee’s performance,
such diminution shall not constitute Good Reason);

 

5



--------------------------------------------------------------------------------

  (iii) the Optionee’s principle place of business is relocated to a location
that is both more than 50 miles from its current location and further from the
Optionee’s residence than the location of the Optionee’s principle place of
business prior to the relocation;

 

  (iv) a successor fails to assume this Agreement, or amends or modifies this
Agreement;

 

  (v) a material breach of this Agreement by the Company or a successor thereto;

 

  (vi) the occurrence of any event or circumstance constituting “Good Reason,”
as defined in any Change of Control Agreement between the Optionee and the
Company; or

 

  (vii) if, and only if, the Optionee has been employed on a full-time basis for
at least one full calendar year, both of the following conditions are met:
(A) the Optionee travels at least 50 days during a calendar year, and (B) the
total number of days the Optionee travels in such calendar year exceeds by 25
days or more the average number of days the Optionee traveled per year on
Company business during the two calendar years immediately preceding such
calendar year or, if the Optionee has not been employed on a full-time basis for
two full calendar years, during the one calendar year immediately preceding such
calendar year.

For purposes of subsection 1(h)(vii) above, any day in which the Optionee is
required to stay overnight shall constitute a day of travel.

No event described above shall constitute Good Reason unless the Optionee has
given written notice to the Company specifying the event relied upon for such
termination within six months after the Optionee becomes aware, or reasonably
should have become aware, of the occurrence of such event and, if the event can
be remedied, the Company has not remedied such within 30 days of receipt of the
notice.

 

  (i) “Retirement” means the Optionee’s voluntary termination of employment
after (i) attaining age 65, (ii) attaining age 55 with 10 years of service, or
(iii) attaining an age which, when added to the Optionee’s years of service,
equals at least 75.

 

  (j) “Security Capital Entities” means Security Capital Holdings S.A. and
Security Capital U.S. Realty and any Affiliates of either who are bound by the
Stockholders Agreement.

 

  (k)

“Stockholders Agreement” means the Stockholders Agreement dated July 10, 1996,
as amended, among the Security Capital Entities and the

 

6



--------------------------------------------------------------------------------

Company and includes any successor stockholders agreement between the Company
and GE or any GE subsidiary (or any successor thereto).

ARTICLE V

Miscellaneous

5.1. Nonassignability. No award or benefit under this Agreement shall be
assignable or transferable by the Optionee except by will or by the laws of
descent and distribution. During the life of the Optionee, the award hereunder
shall be exercisable only by the Optionee or by the Optionee’s guardian or legal
representative.

5.2. Withholding. The Optionee, as a condition to the exercise of the Option,
shall make arrangements satisfactory to the Company to enable the Company to
satisfy all tax withholding requirements. If permitted by the Company, (a) the
minimum tax withholding required by applicable law may be satisfied through the
surrender of Shares the Optionee already owns or to which the Optionee is
otherwise entitled upon exercise, and (b) any additional withholding taxes may
be satisfied through the surrender of Shares the Optionee has owned for at least
six (6) months.

5.3. No Rights as Stockholder. The Optionee shall have no rights as a
stockholder with respect to any shares of Stock subject to this award unless and
until certificates for such shares of Stock are issued to the Optionee.

5.4. No Right to Continued Employment. This Agreement and the Plan shall not
confer upon the Optionee any right with respect to continuance of employment by
this Company or any Affiliate, nor shall they affect in any way any right of the
Company or one of its Affiliates to terminate the Optionee’s employment at any
time.

5.5. Compliance with Law and Regulations. This Agreement and the obligation of
the Company to sell and deliver shares of Stock hereunder, shall be subject to
all applicable federal and state laws, rules and regulations and to such
approvals by any government or regulatory agency as may be required. If at any
time the Committee shall determine that (i) the listing, registration or
qualification of the shares of Stock subject or related thereto upon any
securities exchange or under any state or federal law, (ii) the consent or
approval of any government regulatory body, or (iii) an agreement by the
recipient of an award with respect to the disposition of shares of Stock, is
necessary or desirable as a condition of, or in connection with the Plan or the
granting of this award or the issue or purchase of shares of Stock hereunder,
the award may not be consummated in whole or in part, and the Option may not be
exercised in whole or in part unless such listing, registration, qualification,
consent, approval or agreement shall have been effected or obtained free of any
conditions not acceptable to the Committee. Moreover, this Option may not be
exercised if its exercise, or the receipt of shares of Stock pursuant thereto,
would be contrary to applicable law. Shares issued hereunder may contain such
restrictive legends as the Company shall determine to be necessary.

5.6. Severability. If, for any reason, any one or more of the provisions or part
of a provision contained in this Agreement shall be held to be invalid, illegal
or unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision or part

 

7



--------------------------------------------------------------------------------

of a provision of this Agreement not held so invalid, illegal or unenforceable,
and each other provision or part of a provision shall to the full extent
consistent with law continue in full force and effect.

5.7. Optionee Bound by Plan. The Optionee hereby acknowledges receipt of a copy
of the Plan and agrees to be bound by all the terms and provisions thereof as
well as of this Agreement. Capitalized terms not defined herein shall have the
meanings ascribed thereto in the Plan.

5.8. Notices. Any notice hereunder to the Company shall be addressed to it at
its office at 121 West Forsyth Street, Suite 200, Jacksonville, Florida 32202,
Attention: Vice President-People Services, and any notice hereunder to the
Optionee shall be addressed to the Optionee at the address on file with the
Company for employee mailings, subject to the right of either party to designate
at any time hereafter in writing some other address.

5.9. Counterparts. This Agreement has been executed in two counterparts, each of
which shall constitute one and the same instrument.

5.10. Governing Law. The laws of the State of Florida shall govern, control and
determine all questions arising with respect to this Agreement and the
interpretation and validity of its respective provisions.

5.11. Dispute Resolution. Any dispute, controversy or claim between the Company
and the Optionee or other person arising out of or relating to this Agreement
shall be settled by arbitration conducted in the City of Jacksonville in
accordance with the Commercial Rules of the American Arbitration Association
then in force and Florida law within 30 days after written notice from one party
to the other requesting that the matter be submitted to arbitration. Arbitration
must be initiated by serving or mailing a written notice of the complaint to the
other party within one year (365 days) after the day the complaining party first
knew or should have known of the events giving rise to the complaint. Failure to
initiate arbitration within this time period will result in waiver of any right
to bring arbitration or any other legal action with respect to this Agreement.
The arbitration decision or award shall be binding and final upon the parties.
The arbitration award shall be in writing and shall set forth the basis thereof.
The existence, contents or results of any arbitration may not be disclosed by a
party or arbitrator without the prior written consent of both parties. The
parties hereto shall abide by all awards rendered in such arbitration
proceedings, and all such awards may be enforced and executed upon in any court
having jurisdiction over the party against whom enforcement of such award is
sought. The Company agrees to reimburse the Optionee for all costs and expenses
(including, without limitation, reasonable attorneys’ fees, arbitration and
court costs and other related costs and expenses) the Optionee reasonably incurs
as a result of any dispute or contest regarding this Agreement and the parties’
rights and obligations hereunder if, and when, the Optionee prevails on at least
one material claim; otherwise, each party shall be responsible for its own costs
and expenses.

5.12. Miscellaneous. The Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation, or otherwise) to expressly assume
and agree to perform under this Agreement in the same manner and to the same
extent that the Company

 

8



--------------------------------------------------------------------------------

would be required to perform if no such succession had taken place. This
Agreement may not be terminated, amended, or modified except by a written
agreement executed by the parties hereto or their respective successors and
legal representatives.

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by a
duly authorized officer and the Optionee has executed this Agreement both as of
the day and year first above written.

 

REGENCY CENTERS CORPORATION     OPTIONEE By:                

J. Christian Leavitt

Its: Senior Vice President-Treasurer

      «FirstName» «LastName»

 

9



--------------------------------------------------------------------------------

Appendix A

5 Year Dividend Equivalent Acceleration Example

 

THIS IS ONLY AN EXAMPLE OF THE METHODOLOGY USED TO CALCULATE THE PAYMENT UNDER
SECTION 3.3 OF YOUR OPTION AGREEMENT. IF YOU BECOME ENTITLED TO A PAYMENT UNDER
SECTION 3.3 OF YOUR OPTION AGREEMENT, THE AMOUNT OF YOUR PAYMENT WILL BE BASED
ON YOUR PERSONAL OPTION GRANT INFORMATION AND THE DIVIDEND INFORMATION
APPLICABLE AT THE TIME OF PAYMENT, AND NOT ON THE AMOUNTS SET FORTH IN THIS
EXAMPLE.

Option Grant Assumptions:

            

Grant Date

     9/30/02            

No. of Options Granted

     6,872            

FMV Regency Stock Price

   $ 31.00            

Dividend Equivalent Per Share:

            

Current Annual Dividend

   $ 2.04            

Dividend Yield on $25.25

     8.08 %   $ 2.04     divided by    $ 25.25   

Less 6%

     -6.00 %                             

DEU Yield on $25.25

     2.08 %                             

DEU Per Option

   $ 0.52       2.08 %   Times    $ 25.25   

Accelerated Dividend Equivalent:

            

Annual DEU Amount

   $ 3,573     $ 0.52     Times      6,872   

5 Year DEU Acceleration

   $ 17,867       5     Times    $ 3,573   

Annual compounding of Qtrly Dividend

   $ 7,218       Apply current dividend yield of 9.69% for 5 years             
     

Total Accelerated DEU Amount

   $ 25,085                          

Accelerated DEU in Shares

     809       $ divided by current price     $ 31.00

Less Actual Shares Distributed to date

     -0                               

Net Accelerated DEU in Shares

     809                               

 

10